Pfeifer, J.,
dissenting.
{¶ 32} The majority opinion misses the point. The appellate court too found that the plaintiffs needed to present evidence on general and specific causation and that Dr. Bernstein’s testimony on the issue of specific causation was unreliable. To that extent, the majority opinion is a rehash of the lower court’s decision. Only in its last paragraph does the majority opinion diverge from that of the appellate court. The appellate court held that on the issue of specific causation, the plaintiffs had offered enough evidence beyond Dr. Bernstein’s testimony to demonstrate the existence of a genuine issue of material fact sufficient to preclude summary judgment. The majority dismisses that essential holding — the most relevant issue of the case before us — in two sentences. The majority writes: “In accordance with our foregoing analysis, expert medical testimony is necessary to establish that particular types of mold found in the workplace were the specific cause of the claimant’s ailments. Without expert testimony to establish both general causation and specific causation, a claimant cannot establish a prima facie case of exposure to mold or other toxic substances.” But the majority does not address the appellate court’s holding that the plaintiffs had provided enough expert testimony to survive summary judgment.
{¶ 33} The majority cites the statement from Darnell v. Eastman (1970), 23 Ohio St.2d 13, 52 O.O.2d 76, 261 N.E.2d 114, syllabus, that “the issue of causal connection between an injury and a specific subsequent physical disability involves a scientific inquiry and must be established by the opinion of medical witnesses competent to express such opinion.” However, as this court held in Shilling v. Mobile Analytical Servs., Inc. (1992), 65 Ohio St.3d 252, 602 N.E.2d 1154, syllabus, an expert testifying as a medical witness need not be a physician:
{¶ 34} “A witness who is not a physician, but who qualifies as an expert under Evid.R. 702, may give evidence that would be relevant to diagnosis of a medical condition if the testimony is within the expertise of the witness.”
{¶ 35} The appellate court held that the testimony of the plaintiffs’ expert industrial hygienist, in combination with testimony from the plaintiffs and their doctors regarding the plaintiffs’ medical conditions, provided sufficient evidence to withstand summary judgment on the specific-causation issue. Unlike Darnell, this is a summary judgment case. In Darnell, the plaintiffs lacked medical testimony at trial. In Valentine v. Conrad, 110 Ohio St.3d 42, 2006-Ohio-3561, *360850 N.E.2d 683, which was decided on summary judgment, this court found that the plaintiffs had presented no evidence as to general causation, that the plaintiffs had had no expert testimony that the substances that Valentine had encountered on his job had been proven to cause glioblastoma multiforme.
Murray & Murray Co., L.P.A., and Margaret M. Murray, for appellees.
Robison, Curphey & O’Connell, Thomas J. Antonini, and Mark A. Ozimek, for appellants.
{¶ 36} Here, we have a different story. Here, we are at the summary judgment stage, where, pursuant to Civ.R. 56, trial courts are required to construe evidence in a light most favorable to the nonmoving party. In this case, the plaintiffs have presented evidence that they were exposed to certain types of molds in their workplace, that the kind of molds they were exposed to can cause certain health problems, and that the plaintiffs suffered from those health problems. They have presented evidence on every essential element of their claims. Whether they have presented enough evidence to succeed at trial is meaningless at this point. They have done enough to clear the low hurdle of summary judgment. Unfortunately, the majority opinion has turned that low hurdle into a brick wall.